Case 1:20-cv-00742-DDD-KLM Document 109 Filed 11/16/20 USDC Colorado Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-742-DDD-KLM

   JAMES COREY GOODE, and
   GOODE ENTERPRISE SOLUTIONS INC.,

          Plaintiffs,

   v.

   GAIA, INC., a Colorado corporation,
   JAY WEIDNER,
   CLIF HIGH,
   BENJAMIN ZAVODNICK, and
   ALYSSA MONTALBANO,

          Defendants.


            REPLY MEMORANDUM IN SUPPORT OF JOINT MOTION TO STAY DISCOVERY


          Defendants Gaia, Inc. (“Gaia”), and Jay Weidner, by and through their respective

   undersigned attorneys, and Defendant Alyssa Montalbano, on her own behalf, respectfully

   submit this reply memorandum in support of their motion to stay discovery (the “Motion”).

          Plaintiffs concede that though a stay of discovery may not be the rule, it is well within the

   Court’s discretion to grant a motion to stay discovery while a motion to dismiss—or in this case,

   multiple motions to dismiss—are pending or forthcoming. See, e.g., Banks v. Colo. Dep’t of

   Corr., No. 13-cv-02599-KLM, 2014 U.S. Dist. LEXIS 164396, at *1-2 (D. Colo. Nov. 24, 2014)

   (granting indefinite stay pending resolution of a motion to dismiss).

          As the Court advised the parties in advance, the factors outlined in String Cheese Incident

   are relevant to deciding a motion to stay discovery. Plaintiffs’ arguments fail to meaningfully
Case 1:20-cv-00742-DDD-KLM Document 109 Filed 11/16/20 USDC Colorado Page 2 of 8




   address those factors, or actually confirm that, as explained in the Motion, each of the five

   factors weighs in favor of a stay of discovery.

          First, Plaintiffs seem to suggest that a stay would burden them because the case is still in

   its infancy despite being filed in March, and they have already been prejudiced by delays. In

   making such an argument, Plaintiffs gloss over or ignore that virtually all of the so-called

   “delays” are of their own making. Plaintiffs note that they engaged in discussions on the

   pleadings to hopefully eliminate the need for motions to dismiss, but despite holding numerous

   conferences with Defendants and having the benefit of briefing on various already-filed motions,

   Plaintiffs have filed two amended complaints, and in doing so repeatedly failed to address fatal

   issues with their claims. Moreover, Plaintiffs failed to follow local rules and individual

   procedures that caused further delays and the need to re-file documents. Plaintiffs also

   mischaracterize their previous agreement to defer the initial scheduling conference and seek

   other extensions as being solely due to conferrals with Defendants, but at least Plaintiffs’ early

   extension requests were before any such obligation to confer existed. Further, Plaintiffs’ claim

   that they have been prevented from holding a Rule 26(f) conference is simply not true, as

   Defendants offered to participate in a Rule 26(f) conference after stating their position on a

   proposed extension/stay, but Plaintiffs never chose to do so.1 Plaintiffs’ actions make clear that a

   stay of discovery while motions to dismiss are pending would not materially burden or prejudice

   Plaintiffs any more so than their own delays already have. See Aurora Bank FSB v. Network

   Mortg. Servs., No. 13-cv-00047-PAB-KLM, 2013 U.S. Dist. LEXIS 86067, at *4-5 (D. Colo.

   June 19, 2013) (holding that first factor weighed in favor of stay where Plaintiff opposed stay but

   1
    A detailed history of the exchange of communications between the parties concerning the Rule
   26(f) conference is provided in Defendant Montalbano’s October 7, 2020, filing. (Dkt. 99).


                                                     2
Case 1:20-cv-00742-DDD-KLM Document 109 Filed 11/16/20 USDC Colorado Page 3 of 8




   agreed to other extensions). Accordingly, the first factor weighs in favor of—or at least not

   against—a stay.

          With respect to the second element—the burden on Defendants to engage in discovery—

   Plaintiffs merely make the conclusory assertion that Defendants would not be burdened to

   produce documents in their possession.2 But Plaintiffs fail to meaningfully respond to the points

   made in the Motion, namely that proceeding with any discovery at all would prematurely require

   Defendants to respond to requests on between thirteen and seventeen unfounded claims, on a

   wide variety of issues, involving numerous individuals, and what is certain to be a sizeable

   number of documents—all while such claims are subject to being dismissed. Plaintiffs also

   ignore that if discovery proceeds at this time—before it has been determined whether and which

   Defendants will remain in the case at all and, if so, whether they have any counterclaims—

   discovery will necessarily be conducted in multiple phases. The wastefulness of proceeding to

   discovery, and the burden to the Defendants in doing so, is clear. See Estate of Booker v. City &

   Cty. of Denver, No. 11-cv-00645-RBJ-KMT, 2012 U.S. Dist. LEXIS 85185, at *9 (D. Colo. June

   20, 2012) (finding burden to defendants outweighed any burden to plaintiffs where defendants

   argued the general “weakness” of plaintiffs’ claims, that discovery was in the early stages, that

   case deadlines have already been delayed because of plaintiffs’ decision to amend their

   complaint, and because not granting a stay would cause discovery to proceed in “piecemeal

   fashion.”) (quotation marks and citations omitted); String Cheese Incident, Ltd. Liab. Co. v.

   Stylus Shows, Inc., No. 05-cv-01934-LTB-PAC, 2006 U.S. Dist. LEXIS 97388, at *5 (D. Colo.


   2
     It is unclear whether Plaintiffs are proposing staged document discovery, first of documents
   within Defendants’ possession, and later of documents within Defendants’ custody and control—
   if so, such a staged production would likely make resolution of the case even longer.


                                                    3
Case 1:20-cv-00742-DDD-KLM Document 109 Filed 11/16/20 USDC Colorado Page 4 of 8




   Mar. 30, 2006) (“[D]efendants, however, also would undoubtedly be prejudiced if they were

   forced to engage in discovery if the court eventually granted their motion to dismiss”).

          Plaintiffs further argue that there is no burden to Defendants and that discovery should

   proceed now because discovery could help the parties in “fleshing out” factual issues, and

   because discovery would assist the Court in ruling on motions to dismiss.3 Plaintiffs’ argument,

   however, ignores the fundamental principle that the “[c]omplaint is the only relevant document

   on a dismissal motion.” Ryskamp v. Looney, No. 10-cv-00842-CMA-KLM, 2010 U.S. Dist.

   LEXIS 116479, *10 (D. Colo. October 21, 2010). Likewise, Plaintiffs cannot rely on discovery

   to save their deficient claims, as a plaintiff is not permitted to rely on discovery to provide the

   basic factual predicate necessary to plead a plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662,

   686 (2009) (“Because respondent’s complaint is deficient under Rule 8, he is not entitled to

   discovery, cabined or otherwise.”). Indeed, a “Plaintiff does not have a right to discovery in

   order to respond to a motion to dismiss” because “‘motions to dismiss are generally decided on

   the merits of the complaint alone, without the benefit of discovery.’” Ryskamp, 2010 U.S. Dist.

   LEXIS 116479, *8 (quoting Vaupel v. United States, 07-cv-01443, 2008 U.S. Dist. LEXIS

   43730, 2008 WL 2333111, at *2 n.2 (D. Colo. Jun. 3, 2008)). For all of the above reasons, the

   second factor clearly weighs in favor of a stay.

          Addressing the third factor, convenience to the Court, Plaintiffs ignore case law in which

   this Court held that proceeding with discovery on claims that may be dismissed is wasteful of the

   Court’s time and resources, see, e.g., Banks, 2014 U.S. Dist. LEXIS 164396, at *5, and again


   3
    To the extent that Plaintiffs are referring to limited jurisdictional discovery as to Defendants
   High and Zavodnick, such discovery is neither relevant nor applicable to the present Motion or
   Defendants.


                                                      4
Case 1:20-cv-00742-DDD-KLM Document 109 Filed 11/16/20 USDC Colorado Page 5 of 8




   argue that discovery could aid the Court in ruling on pending motions to dismiss. As already

   discussed, discovery is not relevant to ruling on Defendants’ motions to dismiss—certainly not

   those that do not involve jurisdictional challenges. Accordingly, the third factor weighs in favor

   of preserving the Court’s resources and granting a stay.

           Next, with respect to the burden to non-parties—who may be spared involvement in this

   case altogether if Plaintiffs’ claims are dismissed—Plaintiffs again completely ignore

   Defendants’ arguments. As explained in the Motion, numerous third parties will be dragged into

   the case if discovery commences. Unable to dispute this point, Plaintiffs instead argue that

   “family members or work colleagues of the parties” will be spared bearing “the burden of the

   litigation” by allowing discovery to commence. Plaintiffs’ argument is hard to understand given

   that it is Defendants’ forthcoming motions to dismiss that are likely to bring the litigation to an

   early end, which could indeed spare Plaintiffs’ “family members and work colleagues” from

   receiving subpoenas for documents and testimony. Further, Defendants’ own “family members

   and work colleagues” will be relieved by a stay of any burdens on them, and a stay would protect

   all third parties—not just Plaintiffs’ friends and family—from the burdens of discovery

   concerning Plaintiffs’ unfounded and deficiently pleaded claims. The fourth factor thus weighs

   in favor of a stay.

           Plaintiffs seem to accept that, with respect to the fifth factor, the public’s interest in this

   case is a general interest in its efficient and just resolution, which is served by avoiding wasteful

   efforts. Banks, 2014 U.S. Dist. LEXIS 164396, at *5-6. Plaintiffs argue that engaging in

   discovery will somehow reduce costs to the parties—including Defendants—and the Court. As

   outlined in the Motion and above, Defendants and the Court will be forced to expend



                                                       5
Case 1:20-cv-00742-DDD-KLM Document 109 Filed 11/16/20 USDC Colorado Page 6 of 8




   considerable resources—likely wastefully—to engage in discovery on claims that are subject to

   various motions to dismiss. Accordingly, the fifth factor also weighs in favor of a stay.

          Finally, Plaintiffs argue that a stay cannot be granted because Defendants Montalbano

   and High have indicated they may file counterclaims against Plaintiffs, and thus the pending and

   forthcoming motions to dismiss may not entirely resolve this matter.4 Even if there may be

   claims going forward, that alone does not preclude the Court from granting this Motion. Indeed,

   in the foundational String Cheese Incident case, the Court granted a stay as to certain defendants

   who had filed motions to dismiss, even though the case was certain to proceed as to other

   defendants. String Cheese Incident, Inc., 2006 U.S. Dist. LEXIS 97388, at *3, 6; see also

   McMinn v. Dodson, No. 11-cv-01511-PAB-KMT, 2012 U.S. Dist. LEXIS 57004, at *4 (D. Colo.

   Apr. 24, 2012) (granting stay as to one defendant while a motion to dismiss was pending, though

   the case was proceeding against another defendants where the motion “would resolve the case

   against [the moving defendant] in its entirety.”).

                                            CONCLUSION

          For all of the foregoing reasons, Defendants Gaia, Weidner, and Montalbano respectfully

   request that the Motion to Stay be granted and that the Court enter a stay of discovery pending

   resolution of pending and forthcoming motions to dismiss, and until after any party that remains

   in the action has filed its responsive pleading to any remaining claims. Plaintiffs have offered no

   cogent reasons why they should be permitted to commence discovery concerning claims that are


   4
    Defendant High currently has a motion to dismiss pending based on jurisdictional grounds, so
   presumably he intends to file claims against Plaintiffs either outside of this matter or only if his
   motion to dismiss is denied. Defendant Montalbano has joined in this Motion, previously filed a
   motion to dismiss, and noted her intent to file counterclaims prior to knowing which of
   Plaintiffs’ amended complaints and claims—if any—will proceed.


                                                        6
Case 1:20-cv-00742-DDD-KLM Document 109 Filed 11/16/20 USDC Colorado Page 7 of 8




   subject to various motions to dismiss when the burdens to the Court, the public, third parties, and

   Defendants far outweigh any alleged inconvenience to Plaintiffs. A stay is appropriate and

   Defendants’ Motion should be granted.

   Dated: November 16, 2020                     DAVIS & GILBERT LLP


                                                By:     /s/ Daniel A. Dingerson
                                                      Daniel A. Dingerson
                                                      Ina B. Scher
                                                      1740 Broadway
                                                      New York, New York 10019
                                                      Telephone: (212) 468-4800
                                                      Facsimile: (212) 468-4888
                                                      Email: ddingerson@dglaw.com

                                                Attorneys for Defendant Gaia, Inc.

                                                BURNHAM LAW


                                                By:     /s/ Aaron Belzer
                                                      Aaron Belzer
                                                      Ashlee Hoffmann
                                                      2760 29th Street
                                                      Boulder, Colorado 80301
                                                      Telephone: (303) 990-5308
                                                      Fax: (303) 200-7330
                                                      Email: aaron@burnhamlaw.com

                                                Attorneys for Defendant Jay Weidner

                                                ALYSSA MONTALBANO


                                                  /s/ Alyssa Montalbano
                                                Pro se Defendant

          I hereby certify that the foregoing pleading complies with the type-volume limitation set

   forth in Judge Domenico’s Practice Standard III(A)(1).



                                                    7
Case 1:20-cv-00742-DDD-KLM Document 109 Filed 11/16/20 USDC Colorado Page 8 of 8




                                    CERTIFICATE OF SERVICE

          I hereby certify that on November 16, 2020, I caused a copy of the foregoing Reply

   Memorandum in Support of Joint Motion to Stay Discovery to be served on all other parties,

   other than Cliff High, by filing it on the Court’s ECF system, and, by agreement with him,

   serving it on Cliff High via email.



                                                  /s/ Daniel A. Dingerson
                                                  Daniel A. Dingerson
